Title: Thomas Boylston Adams to John Adams, 22 October 1799
From: Adams, Thomas Boylston
To: Adams, John


				
					My dear Sir:
					Germantown 22d: October 1799.
				
				I have received your favors of the 17th: & 19th: instants and take the first moment of leisure, that has occurred, since their receipt, to acknowledge gratefully these fresh instances of parental solicitude respecting my personal concerns. I shall reply without reserve to your last letter, which relates more immediately to my professional prospects.
				I have always been persuaded of the necessity of patronage for a young man, at his first entrance into life, be his profession or occupation what it might, but I know it to be preeminently requisite to a young lawyer and that without this patronage, in one shape or an other, he must expect to remain in a subordinate station at the Bar for a length of time, however briliant his talents or his scientific acquisitions. The kind of patronage to which you allude, though useful & important to a young practitioner, is by no means equal to that of a numerous family connection, being of a particular extraction or belonging to some religious sect. With advantages built on either of these foundations a lawyer can scarcely fail of success at the Bar in this state, if he has the capacity to improve them. It is certainly in the power of any gentleman at the head of the profession, who renounces practice himself to advance & befriend a younger brother very essentially, by transferring to him his dockett with his unfinished business & referring future applicants to his Office, & such instances have fallen within my observation; but that friendship & confidence must be very strong, that would induce a gentleman to select a stranger on whom to bestow this favor to the seclusion of a near relative or more intimate acquaintance. I am so fully persuaded of the gloom that overspreads my prospects as a professional man, that I am often tempted to consider what other course of life would furnish me an honest livelihood, should the want of success, in my present line, compel me to renounce it. I cannot say, that I ever

made a choice among the variety, that presented themselves to my mind, but if a change of pursuits should hereafter be necessary, I shall at least have the advantage of having contemplated the subject.
				The young men of my age & standing at the Bar, have the benefit of five or six years practice or the expectation of it; they have had their time of unprofitable waiting & are beginning to emerge from the state of obscurity in which, with all their advantages of nativity, residence, connection or merits of a personal nature, the profession they followed, compelled them to remain. Some of them are men of business & good lawyers, who will succeed by survivorship, rather than any other title, to “the business, emoluments & honors of the Bar.” There is not however, in my judgment, a single man of first rate talents among the younger stock, Not one Lewis or Ingersoll, though many Rawle’s & Tilghman’s. In the second class there are two or three of considerable merit who will run away with all the business of any lawyer who declines the practice to the exclusion of the younger brethren. That this is the fact no one can doubt, but it does not seem to me to be so much an effect of illiberality & intolerance at the Bar, as of custom & public opinion. All the gentlemen now at the head of the profession have some near relations or friends, who are desirous of being brought forward and who of course succeed to all the inferior business of their patrons. Mr: Lewis excepted, they have all either sons or nephews at the Bar. I am only slightly and distantly acquainted with the gentlemen I have named, and though I should not be fearful of their disobliging, I have no reason to expect they will particularly befriend me. Mr: Ingersoll, whose friendship & patronage I should prize before any of the rest, is in fact the only one to whom I look for encouragement & favor. He has already offered to associate me with him in any cause or law argument, which afforded scope for professional talents & learning, and I expect to argue one case at the next term of the Supreme Court, which was proposed to me by him. It is probable, that other opportunities for exercise will occur to me ere long, but the next & most serious question is, how shall I acquit myself in these trials? Not to be anxious & diffident on this score, would deserve the name of arrogance. My want of experience, & long discontinuance from the language & practice of the bar, in addition to a pretty strong natural want of confidence in myself, all combine to persuade me, that the experiment of a first attempt remains yet to be successfully made, and that odds are against it. A fair trial of success or failure in our profession is not made, generally speaking, in a shorter

period than four years even where a person has the advantage of being previously known. In Philadelphia, I am very little known, to those classes of people, who bring lawyers forward. I have never been in a situation to form acquaintance with the tradesmen & mechanic’s & in the Country I have no acquaintance whatever, so that time alone, upon ordinary calculation, can bring me into notice as a professional man. I have always come to this ultimatum, whenever the subject has occupied my thoughts, and calculated the sacrifices to ease, comfort & self esteem, which are necessarily involved in its train. To be driven from the theatre of one’s business by annual returns of pestilence, must be ruinous to such as have a name to establish, while the risk of being swept away by accidental exposure keeps the mind in a continual alarm for personal safety.
				All these considerations & many others that might be drawn from a full view of the subject, operate as powerful discouragements & drawbacks upon a settlement at Philadelphia, in addition to which, the political triumph of your enemies in this State, reverberates on me to my detriment, though I regard this as one of the smallest of my grievances. I abhor the party & certainly never would accept a favor, if they should unexpectedly offer to bestow one upon me. It is not usual for those whom we make the objects of detestation, to select us for objects of munificence.
				During the chief Justiceship of Mr: Mc:Kean there have been instances of intolerance which proceeded partly from his indiscretion & intemperance of character, but more frequently from the forwardness & impudence of the practitioners, who thought that the cause of their clients would be promoted by a display of zeal & fervor, which often trespassed on the bounds of decorum & frequently deserved a harsher name. I think this sort of conduct is now exploded, & so far as my observation extends, the Bar of Philadelphia is upon an equal footing with any on the Continent in this particular. Mr: Shippen will probably succeed Mr: Mc:Kean as chief Justice, & though he will find it difficult to manage some of the older gentlemen, he will not be hard upon the younger who treat him with respect.
				I have hitherto dwelt upon the dark shades of the picture before me, but dreary as they are, it would give me pain to renounce the hope of a settlement at Philadelphia, without a prospect, almost bordering on certainty, of a speedy & eligible establishment on a different Theatre. The price of living in the City is oppressive for a beginner in any occupation & precludes the hope of a family establishment short of years of successful business; yet unpleasant as this

idea is & however irksome the anticipation of being subject to the caprice & incommoded with the continual routine of boarding house society, I could make up my mind to endure the sacrifice, if the prosperity & success of my views were sure of being crowned by it. The removal of the seat of Government will produce a sensible effect upon the rate of living & of rents in Philadelphia, without any considerable diminution of the wealth, so that with a moderate share of practice I might expect at least to keep free of debt, while performing the usual quarantine of professional pretentions.
				It would be needless to enlarge on this topic, as from the above specimen you will form a judgment of my train of thought on the subject of myself; I shall be glad to renew the subject, when I have the satisfaction of meeting you in person, being with true respect & attachment / Your Son
				
					T. B. Adams.
				
			